Mr. Justice Leech delivered the opinion of the court: This is a claim filed by the county of LaSalle, in the State of Illinois, to recover damages to crops and ditches on the county home, of said LaSalle county, on account of the flooding of lands of claimant and the destruction of crops, etc., by the bursting of the south bank of the Illinois and Michigan canal, at a distance of about three miles west of the city of Ottawa, in said LaSalle county, in the sum of $2,767.34. The declaration filed sets out in an itemized account the losses sustained to the crops and the labor necessary to resow same, and to refill the ditches and gulleys and to reestablish the farm in tillable condition, and further represents that claimant maintains said county home, being a home for the unfortunate and friendless residents of said county, who, through infirmities of body or mind, are compelled to take advantage of the home provided for them by said county, that said home is located about three miles west of the'city of Ottawa, Illinois; that said institution consists of several large buildings equipped for the uses intended and located on a farm of about 300 acres, situated in sections 16 and 17 in township 33, north, range 3, east of the 3rd P. M., in LaSalle county, Illinois; that said claimant actively farms shid lands, raising alfalfa, potatoes, ensilage, field corn and such other crops as are usually raised on a farm, all of the work incident to said farming being done under the direction of a county warden and county home committee, the former elected by the board of supervisors, the latter an appointee of the chairman of the board of supervisors of the county of LaSalle, by and with the consent of said board; that said farm is located immediately south of the south bank of the Illinois and Michigan canal, about thre'e miles west of the city of Ottawa; that through the negligence of the State of Illinois, in allowing the bank of said canal to become defective, on or about September 23, 1926, the south bank of said canal gave way and burst approximately at the east end of the lands owned by claimant and that the flood of waters ran down over and through the lands of claimant, and flooded or drowned out the crop of alfalfa, potatoes, the ensilage planting and considerable portion of the field com then growing on said farm. The demurrer filed by the Attorney General of the State of Illinois, is sustained as a matter of law. We do not concede any legal liability on the part of the State of Illinois to reimburse claimant on account of the losses sustained, but on the grounds of equity and good conscience, we make an award which will pay for the losses so sustained, or the sum of $2,767.34.